Citation Nr: 1021295	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  08-06 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for a left ankle 
disability, to include as secondary to service connected 
pelvic inflammatory disease with endometriosis and total 
abdominal hysterectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1974 to March 
1977.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California. 

A video conference hearing was held before the undersigned 
Veterans Law Judge in May 2010, and a transcript of this 
hearing is of record.  

It appears that the issues of entitlement to service 
connection for an acquired psychiatric disability and 
entitlement to an increased disability rating for service 
connected osteoporosis of the thoracolumbar spine and 
osteopenia of the left femoral head have been raised by the 
record, but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over them, and they are referred to the AOJ 
for appropriate action.  


FINDING OF FACT

The Veteran's left ankle disability is etiologically related 
to her service connected pelvic inflammatory disease with 
endometriosis and total abdominal hysterectomy.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a left 
ankle disability have been met.  38 U.S.C.A. § 1110, 1112, 
1131 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303, 3.307, 
3.309, 3.310 (2009).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009). 

Certain chronic diseases, including arthritis, may be 
presumed to have been incurred in or aggravated by service if 
manifest to a compensable degree within one year of discharge 
from service.  See 38 U.S.C.A. §§ 1101, 1112, (West 2009); 38 
C.F.R. §§ 3.307, 3.309 (2009). 

Additionally, service connection may be granted, on a 
secondary basis, for a disability which is proximately due to 
or the result of an established service-connected disorder.  
38 C.F.R. § 3.310.  Similarly, any increase in severity of a 
non-service-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progress of the non-
service-connected disease, will be service-connected.  Allen 
v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, 
the non-service-connected disease or injury is said to have 
been aggravated by the service-connected disease or injury.  
38 C.F.R. § 3.310.  In cases of aggravation of a veteran's 
non-service-connected disability by a service-connected 
disability, the veteran shall be compensated for the degree 
of disability over and above the degree of disability 
existing prior to the aggravation.  38 C.F.R. § 3.322.  

Here, the Veteran is seeking service connection for a left 
ankle disability.  In 2002, the Veteran sustained a severe 
fracture of the left ankle after a fall.  Since then, she has 
undergone multiple surgeries on this ankle and currently 
suffers from pain and reflex sympathetic dystrophy related to 
the initial fracture.  The Veteran has argued that the 
osteoporosis and osteopenia she has developed secondary to 
her service connected hysterectomy caused, or contributed, to 
her left ankle fracture.  

The Veteran service treatment records show that she fractured 
her left ankle in 1971, prior to her enlistment, and that in 
either 1970 or 1972, she had surgery on her left ankle to 
treat tendonitis.  However, there is no evidence of 
complaints of or treatment for a left ankle condition during 
the Veteran's active service.  At separation, the Veteran's 
feet and lower extremities were normal, other than a scar on 
her left ankle. 

Additionally, there is no evidence of complaints of or 
treatment for a left ankle condition prior to the Veteran's 
injury in 2002.

In October 2006 and September 2009, the Veteran's primary 
care physician at the VA, Dr. J.M., submitted letters in 
support of her claim.  Dr. J.M. stated that in the early 
1980s, the Veteran had a total hysterectomy due to her 
service connected pelvic inflammatory disease and because she 
was unable to take hormone replacement therapy, she developed 
osteoporosis and osteopenia.  He noted that osteopenia and 
osteoporosis "significantly increase the risk for fracture" 
and concluded that "[the Veteran's] ankle fracture in 2002 
is more likely than not related to her hysterectomy in the 
1980s and service connected osteopenia."  

The Veteran was afforded a VA examination in April 2009.  The 
examiner reviewed the Veteran's medical history, including 
her claim file and noted that at the time of her left ankle 
fracture in September 2002, there was no evidence of record 
showing that the Veteran had osteoporosis or osteopenia in 
the left ankle.  The first evidence of record showing 
osteopenia in the left ankle is a May 2004 x-ray which shows 
"profound osteopenia."  

The VA examiner stated that the Veteran's left ankle 
fracture, surgery, and immobilization are all predisposing 
factors for osteopenia in the effected bone, but that the 
Veteran was also at risk for osteoporosis and osteopenia due 
to her estrogen deficient state for more than twenty years 
because of her service connected hysterectomy.  The examiner 
concluded that because it is unclear from the evidence of 
record whether the Veteran's osteopenia in the left ankle was 
caused by estrogen deficiency or her 2002 injury, he could 
not say whether the Veteran's ankle fracture is more likely 
than not related to her service connected gynecological 
disability without resorting to mere speculation.  

The Board finds that there is evidence both for and against 
the Veteran's claim.  On one hand, the Veteran's service 
treatment records show that she had an injury to her left 
ankle prior to her active military service.  However, the 
Veteran's service treatment records are absent any complaints 
of or treatment for left ankle problems during her service 
and there is no evidence of any ankle problems prior to the 
Veteran's 2002 fracture, suggesting that the Veteran's pre-
service injury healed completely and was not a factor in her 
2002 injury.  

Additionally, the April 2009 VA examiner noted that the 
Veteran's 2002 left ankle fracture and subsequent surgeries 
were risk factors for osteopenia and could potentially be the 
cause of the osteopenia observed in the May 2004 x-ray as 
there is no objective evidence of osteopenia in the Veteran's 
left ankle prior to her 2002 fracture.  However, the examiner 
also conceded that the estrogen deficiency caused by the 
Veteran's service connected hysterectomy placed her at risk 
of developing osteoporosis and osteopenia which would have 
increased her risk of fracture, and he concluded that it was 
impossible to say whether the Veteran's left ankle fracture 
was related to a service connected disability without 
resorting to speculation.  

The Veteran's VA physician, Dr. J.M. has submitted multiple 
letters on the Veteran's behalf stating that her left ankle 
fracture and reflex dystrophy syndrome are more likely than 
not related to her service connection hysterectomy.  As Dr. 
J.M.'s opinion is supported by adequate rationale and is not 
inconsistent with the evidence of record, the Board has 
carefully considered his opinion.  While it appears that Dr. 
J.M. accepted the Veteran's report to him that she did not 
injure her ankle prior to service, an assertion contrary to 
the objective evidence of record, it does not appear the 
whether or not the Veteran had a pre-existing injury was a 
significant factor to Dr. J.M. in rendering his opinion and 
thus his reliance on the Veteran's statements does not 
undermine the probative value of his opinion.  

After careful review, the Board finds that the evidence is at 
least in relative equipoise as to whether the Veteran's left 
ankle fracture is related to her active military service, 
including any service connected disabilities, and that the 
Veteran's must be afforded the benefit of the doubt on this 
issue.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009).  Accordingly, 
entitlement to service connection for a left ankle 
disability, to include as secondary to service connected 
pelvic inflammatory disease with endometriosis and total 
abdominal hysterectomy, is granted.  

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

ORDER

Entitlement to service connection for a left ankle 
disability, to include as secondary to service connected 
pelvic inflammatory disease with endometriosis and total 
abdominal hysterectomy, is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


